Order entered April 10, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01721-CR

                          CLARK DEONTE WINFIELD, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F07-73268-N

                                           ORDER
        The Court REINSTATES the appeal.

       On March 25, 2013, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and entitled to proceed without payment for the

record; (3) appellant’s appointed attorney requested preparation of the record on December 20,

2012; (4) Debi Harris, official court reporter of the Auxiliary Court No. 8, recorded the

proceedings; (5) Ms. Harris did not receive notice that the case was on appeal until March 25,

2013; and (6) Ms. Harris indicated the record could be filed as soon as April 8, 2013.

       We ORDER court reporter Debi Harris to file the reporter’s record in this case within

FIFTEEN DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Debi

Harris, official court reporter, Auxiliary Court No. 8, and to counsel for all parties.



                                                       /s/     CAROLYN WRIGHT
                                                               CHIEF JUSTICE